Citation Nr: 9920628	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs nonservice-
connected disability pension benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found no legal entitlement for nonservice-
connected disability pension benefits.  


FINDINGS OF FACT

1. The appellant was originally granted status as having 
served in the United States Armed Forces during World War 
II based on service with the 14th Infantry Army of the 
United States (AUS).

2. In March 1950, the Adjutant General issued a 
redetermination to the effect that the appellant's AUS 
status was revoked, and that, any military service the 
appellant had was as a member of the Philippine Army.  
That determination superseded all prior determinations.

3. In September 1998, the United States Army Reserve 
Personnel Center (ARPERCEN) certified that the appellant 
had recognized service under USAFFE from September 1941 to 
December 1941, recognized guerilla status from May 1945 to 
September 1945, and regular Philippine Army service from 
September 1945 to May 1946


CONCLUSION OF LAW

The criteria for entitlement to VA disability pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1501, 
1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.8 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains a DD Form 214 indicating that the 
appellant served with the Army of the United States (AUS) 
from July 22, 1942 to November 12, 1948.  The form indicated 
that the appellant was a former member of the C Company, 
14th Infantry Regiment of the Philippine Army and was 
inducted into the AUS in July 1942 under the authority 
contained in "radio MacArthur to Nakar."  The form further 
noted that the appellant was not entitled to pay from March 
26, 1943 to October 28 1948, including a period of inactive 
status.  

A January 1950 form from Clark Air Force Base indicated that 
the appellant had service from October 1942 to March 1943 
with AUS and from July 1945 to November 1945 with A Company, 
1st Battalion, 14th Infantry, "USAFIP NL."

A March 1950 letter from the Adjutant General Records 
Depository indicated that a recent review of the appellant's 
records disclosed that he had no AUS status.  The letter 
revoked the previous determination of the appellant's AUS 
status, and requested that his name be deleted from the 
roster of the 14th Infantry Regiment, AUS.  

A VA Form 3101, received from the Adjutant General in 
November 1953, confirmed that military status as a member of 
AUS, previously granted, had been revoked.  A determination 
had been made to the effect that any military service the 
appellant might have had was as a member of the Philippine 
Army, inducted into the service of the Armed Forces of the 
United States (USAFFE).  

In September 1998, the United States Army Reserve Personnel 
Center (ARPERCEN) certified that the appellant's AUS status 
was revoked.  Philippine Army service under USAFFE from 
September 1941 to December 1941, recognized guerilla status 
from May 1945 to September 1945, and regular Philippine Army 
service from September 1945 to May 1946 was established.  

In his notice of disagreement, received in September 1998, 
the appellant stated that he served with AUS and the 
Philippine Scouts from June 1946 to November 1948.  

In November 1998, the RO requested verification that the 
appellant's AUS status was not reacquired after revocation.  
In February 1999, ARPERCEN verified that no evidence that AUS 
status was reacquired was found.  ARPERCEN further certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


II. Analysis

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15), 1521 (West 1991).  The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  

The appellant's earlier certified service for AUS was revoked 
in March 1950.  The Board notes that ARPERCEN has both 
certified that the appellant did have USAFFE, guerilla, and 
regular Philippine Army service and has certified that no 
such service was rendered.  Even assuming arguendo, that the 
appellant had recognized USAFFE, guerilla, and regular 
Philippine Army service as indicated in the September 1998 
certification from ARPERCEN, the appellant is not eligible 
for VA nonservice-connected disability pension benefits as a 
matter of law.  Since the law pertaining to eligibility for 
the claimed benefit is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA nonservice-connected disability pension 
benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

